               Case 1:17-cr-00438-VEC Document 633
                                               632 Filed 07/21/21 Page 1 of 1




      MEMO ENDORSED
                                                  July 21, 2021             USDC SDNY
                                                                            DOCUMENT
                                                                            ELECTRONICALLY FILED
                                                                            DOC #:
       By ECF                                                               DATE FILED: 7/21/2021
       Honorable Valerie E. Caproni
       United States District Judge
       Southern District of New York
       40 Foley Square
       New York, NY 10004

              Re:    U.S. v. Edwin Cortorreal, 17 Cr. 438 (VEC)

       Your Honor:

               We write with the government’s consent respectfully to request that the deadline
       for the defense’s Daubert motion, presently due on July 30, be extended to August 6. We
       do not request any other changes to the schedule, so if this request is granted, the motion
       will remain fully briefed by September 17. The reason for the request is to allow defense
       counsel and experts time to review all of the government’s supplemental DNA discovery,
       the last batch of which we expect to receive this Friday. We have already received several
       supplemental DNA discovery productions and we understand that the government is
       working diligently with OCME to produce the remainder as expeditiously as possible.

              For the foregoing reasons, and with the government’s consent, we respectfully
       request that the Court endorse this letter to permit the defendant’s Daubert motion to be
       submitted on August 6, 2021.

              Thank you for your consideration.

                                                  Respectfully submitted,
Application GRANTED,
                                                  /s Benjamin Silverman
SO ORDERED.                                       Jean Barrett
                                                  Benjamin Silverman

                            7/21/2021
HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE


   cc: Counsel of record (by ECF)
